Exhibit 10.1

Execution Version

FIRST AMENDMENT AND WRITTEN CONSENT

TO RESTRUCTURING AND SUPPORT AGREEMENT

This FIRST AMENDMENT AND WRITTEN CONSENT TO RESTRUCTURING AND SUPPORT AGREEMENT
(this “Amendment”) is dated as of November 3, 2011, and is entered into by and
among (i) Nebraska Book Company, Inc.; Campus Authentic LLC; College Bookstores
of America, Inc.; NBC Acquisition Corp.; NBC Holdings Corp.; NBC Textbooks LLC;
Net Textstore LLC; and Specialty Books, Inc. (collectively, the “Company”);
(ii) the undersigned holders of NBC’s 8.625% Notes (collectively, the
“Requisite Consenting 8.625% Noteholders”); and (iii) the undersigned holders of
NBC’s 11.0% AcqCo Notes (collectively, the “Requisite Consenting AcqCo
Noteholders” and together with the Company and the Requisite Consenting 8.625%
Noteholders, the “Parties”).

RECITALS

WHEREAS, the Parties have entered into that certain Restructuring Support
Agreement, dated as of June 26, 2011 (the “Prepetition RSA”);

WHEREAS, the Company commenced voluntary cases under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), on June 27, 2011, in a case stylized as: In re Nebraska Book Company,
Inc., 11-12005 (PJW) (Bankr. D. Del. June 27, 2011).

WHEREAS, the Company has requested that the Requisite Consenting 8.625%
Noteholders and the Requisite Consenting AcqCo Noteholders amend certain
provisions of the RSA as described herein;

WHEREAS, subject to the terms and conditions of this Amendment, the Requisite
Consenting 8.625% Noteholders and the Requisite Consenting AcqCo Noteholders
have agreed to amend certain provisions of the Prepetition RSA only as described
herein and the provisions of the Prepetition RSA not expressly modified by this
Amendment remain in full force and effect.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Prepetition RSA and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Prepetition
RSA.

2. Amendment. On the Amendment Effective Date (as defined below), the
Prepetition RSA is amended as follows:



--------------------------------------------------------------------------------

Section 6.01(a) of the Prepetition RSA is deleted in its entirety and replaced
with the following:

the exit financing (including the related credit documents) obtained by the
Company is not in form and substance reasonably satisfactory to counsel to the
Consenting 8.625% Noteholders and to counsel to the Consenting AcqCo
Noteholders; provided, that if the exit financing contains terms less favorable
to the Company and its creditors than those evidenced in Exhibit D hereto, such
terms must be satisfactory to counsel to the Consenting 8.625% Noteholders and
to counsel to the Consenting AcqCo Noteholders; provided, further the Company
shall provide the Consenting 8.625% Noteholders and the Consenting AcqCo
Noteholders with copies of the material documents relating to the exit financing
(including the related credit documents) by December 20, 2011;

Section 6.01(b) of the Prepetition RSA is deleted in its entirety and replaced
with the following:

other than with respect to the covenant and agreement in Section 3.02(g) of this
Agreement, the breach in any material respect by the Company of any of the
obligations, representations, warranties, or covenants of the Company set forth
in this Agreement; provided, however, that the Company shall have five business
days to cure any such breach after receipt of the notice delivered in accordance
with Section 8.10 of this Agreement (the “Cure Period”); provided, further, that
if the deadline for voting on any plan of reorganization (the “Voting Deadline”)
or any hearing concerning the confirmation of any plan of reorganization (the
“Confirmation Hearing”) will occur during the Cure Period, then the Cure Period
shall be shall be reduced to one business day prior to such Voting Deadline or
Confirmation Hearing, as applicable;

Section 6.04(a)(iii) of the Prepetition RSA is hereby amended by changing the
date by which the Debtors must complete a Restructuring from November 3, 2011 to
December 23, 2011.

Section 6.04(g) of the Prepetition RSA is hereby amended to conform with the
amendments to Section 6.04 of the Prepetition RSA contained in this Amendment;

Section 6.04(h) of the Prepetition RSA is hereby amended by deleting “within 16
days after the date that the Plan of Reorganization is confirmed” and replacing
it with “by December 23, 2011”.

3. Payment of Fees and Expenses. Without limiting any provisions in the
Prepetition RSA, the Company agrees to pay all fees and expenses due to FTI
Consulting, Inc. (“FTI”) under the engagement letter dated May 23, 2011 related
to the engagement of FTI, by Milbank, Tweed, Hadley & McCloy LLP (“Milbank”) to
provide certain financial advisory and consulting services in relation to
Milbank’s representation of certain Requisite Consenting 8.625% Noteholders, as
supplemented by the addendum, dated October [_], 2011. For the avoidance of
doubt, this Paragraph 3 does not and shall not be interpreted to create a claim
for administrative expenses or substantial contribution for FTI, Milbank, or the
Requisite Consenting 8.625% Noteholders.



--------------------------------------------------------------------------------

4. Effectiveness. This Amendment shall become effective and binding upon each of
the Parties at the time immediately after the following:

(a) (i) the Company has executed and delivered counterpart signature pages of
this Amendment to counsel to the Requisite Consenting 8.625% Noteholders, and to
counsel to the Requisite Consenting AcqCo Noteholders; (ii) the Requisite
Consenting 8.625% Noteholders shall have executed and delivered to the Company
counterpart signature pages of this Amendment; and (iii) the Requisite
Consenting AcqCo Noteholders shall have executed and delivered to the Company
counterpart signature pages of this Amendment; and

(b) the Company has given notice to counsel to the Requisite Consenting 8.625%
Noteholders, and counsel to the Requisite Consenting AcqCo Noteholders in
accordance with section 8.10 of the Prepetition RSA, that the conditions in
(a)(i) through (iii) of this section have been satisfied and this Amendment is
effective (the “Amendment Effective Date”).

5. No Assumption. For the avoidance of doubt, nothing in this Amendment shall
mean or be construed to mean that the Company is obligated or intends to assume
the Prepetition RSA pursuant to section 365 of the Bankruptcy Code.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument.

7. Ratification. Except as expressly set forth herein, the terms and provisions
set forth in this Amendment shall not be deemed to be a modification or waiver
of any term or condition of the Prepetition RSA. The terms and provisions of the
Prepetition RSA, as amended hereby, are ratified and confirmed and shall
continue in full force and effect.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

9. Acceptance of Facsimile Signatures. Delivery of an executed counterpart of
this Amendment by fax or electronic transmission of a .pdf copy shall have the
same force and effect as the delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by fax or electronic transmission of a .pdf copy shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.



--------------------------------------------------------------------------------

Company Signature Page to First Amendment and Written Consent to Restructuring
And

Support Agreement

 

NEBRASKA BOOK COMPANY, INC., a Kansas corporation

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory

 

CAMPUS AUTHENTIC LLC, a Delaware limited liability company

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory

 

COLLEGE BOOKSTORES OF AMERICA, INC., an Illinois corporation

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory

 

NBC ACQUISITION CORP., a Delaware corporation

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory

 

NBC HOLDINGS CORP., a Delaware corporation

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory

 

NBC TEXTBOOKS, LLC, a Delaware limited liability company

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory



--------------------------------------------------------------------------------

NET TEXTSTORE LLC, a Delaware limited liability company

By:   /s/ Barry S. Maror               Name: Barry S. Major   Authorized
Signatory

 

SPECIALTY BOOKS, INC., a Delaware corporation

By:   /s/Barry S. Maror               Name: Barry S. Major   Authorized
Signatory



--------------------------------------------------------------------------------

Noteholder Signature Page to the First Amendment and Written Consent to
Restructuring

Support Agreement

 

Name of Entity:

   

 

By:     Name:

Title:

Address:

Attention:

Telephone:

Facsimile:

Principal Amount Held

Claim or Equity Interest

   Amount

8.625% Notes Claims

  

AcqCo Notes Claims

  

Equity Security Interests

  